internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-111121-00 cc ita b3 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer inventory issue whether in the years at issue taxpayer may apply sec_1341 of the internal_revenue_code code with respect to expenses for environmental remediation conclusion in the years at issue taxpayer may not apply sec_1341 with respect to expenses for environmental remediation because i no item was included in gross_income in a prior year as required under sec_1341 ii the basis for a current deduction of the expenses is not as required under sec_1341 that an item included in gross_income in a prior year was restored and iii as provided under sec_1341 sec_1341 does not apply with respect to inventory receipts facts the district_director has agreed to assume the truth of certain factual claims that have been asserted but have not yet been proven by the taxpayer this will enable us to reach the primary legal issue the facts as represented for purposes of the tam are as tam-111121-00 follows taxpayer an accrual_method taxpayer is a manufacturer of inventory during the course of the manufacturing process taxpayer produces waste byproducts scrap and unusable materials waste when taxpayer disposes of waste related to the manufacturing process the associated costs are treated as inventoriable in the year incurred as such the costs are accounted for in the computation of cost_of_goods_sold cogs for the current period for each taxable_year at issue taxpayer incurred additional costs environmental remediation costs to capture and or redispose of waste previously disposed of and to remediate damage caused by or alleged to be caused by waste from prior years taxpayer treats environmental remediation costs that are related to contamination from manufacturing in prior years as period_costs rather than inventoriable costs accordingly environmental remediation costs are currently deductible as ordinary and necessary business_expenses as an alternative however to claiming a deduction on returns for the taxable years at issue taxpayer sought to apply sec_1341 with respect to environmental remediation costs law in 286_us_417 the supreme court held that a taxpayer must include in gross_income an item received with a claim of right and without restriction as to its disposition even if it is determined in a subsequent year that the taxpayer must restore all or part of the item in 340_us_590 the court held that if a taxpayer must restore all or part of an item previously received with a claim of right and included in gross_income the taxpayer may be entitled to a deduction in the year of the restoration but is not allowed to amend the prior year's return to exclude the item from gross_income and obtain a refund of tax in cases where income_tax rates decrease between the year a claim of right item was included in gross_income and the year the item is restored congress recognized that a deduction for the restoration would not reduce tax as much as the inclusion in income subjected the taxpayer to tax the house ways_and_means_committee and the senate_finance_committee explained under present law if a taxpayer is obliged to repay amounts which he had received in a prior year and included in income because it appeared that he had an unrestricted right to such amounts he may take a deduction in the year of restitution in many instances of this nature the deduction allowable in the later year does not compensate the taxpayer adequately for the tax paid in the earlier year h_rep_no pincite and s rep no pincite tam-111121-00 consequently congress enacted sec_1341 approximately three years after the lewis decision under sec_1341 the income_tax for the year in which the claim of right item is restored is the lesser_of i the tax for the year computed with a deduction for the restoration or ii the tax for the year computed without a deduction for the restoration minus the decrease in tax that would have resulted if the claim of right item had been excluded from gross_income in the prior year in effect the taxpayer is permitted to obtain a refund of the tax paid in the prior year on the item included in gross_income sec_1341 provides that a taxpayer is entitled to apply the statute if an item was included in gross_income for a prior taxable_year or years because it appeared that the taxpayer had an unrestricted right to the item a deduction is allowable for a subsequent taxable_year because it was established after the close of the prior taxable_year or years that the taxpayer did not have an unrestricted right to the item or to a portion of the item and the amount of the deduction exceeds dollar_figure sec_1_1341-1 of the income_tax regulations regulations provides that sec_1341 applies if the taxpayer is entitled to a deduction of more than dollar_figure because of the restoration to another of an item that was included in the taxpayer’s gross_income for a prior taxable_year or years under a claim of right sec_1_1341-1 of the regulations provides that income included under a claim of right means an item included in gross_income because it appeared from all the facts available in the year of inclusion that the taxpayer had an unrestricted right to such item and restoration to another means a restoration resulting because it was established after the close of the prior taxable_year or years that the taxpayer did not have an unrestricted right to all or a portion of the item included in gross_income in 149_f3d_805 8th cir the court held that for purposes of applying sec_1341 restoration means the taxpayer has to restore or repay something to the rightful owner in support of its conclusion the court cited webster’s new world dictionary for the definitions of repay and restore the dictionary defines repay as to pay back a person and restore as to give back make restitution of in addition the court cited black’s law dictionary for the definition of restitution the a ct of making good or giving an equivalent for or restoring something to the rightful owner a taxpayer may not apply sec_1341 upon the payment of an item that was not included in the taxpayer's gross_income for a prior taxable_year see 991_f2d_292 6th cir penalty was not an item previously included in gross_income 756_f2d_44 6th cir penalty was not an item previously included in gross_income maier brewing co v commissioner tcmemo_1987_385 aff'd 916_f2d_716 9th cir compensation_for use of assets was not an item previously included in gross_income uhlenbrock v commissioner tam-111121-00 t c addition_to_tax was not an item previously included in gross_income in 647_fsupp_1083 e d calif a taxpayer underpaid its share of common expenses for several years the taxpayer did not claim deductions for its share of the unpaid expenses in a subsequent year the taxpayer made a payment to correct the expense allocation the district_court held that for the year in which the taxpayer made the payment the taxpayer was not entitled to apply sec_1341 because its failure to claim deductions for unpaid expenses in prior years resulted at best in an indirect inclusion in gross_income of an amount equal to the amount of the unclaimed deductions sec_1341 does not apply where an amount was indirectly included in gross_income rather the section applies where items were directly included in gross_income taxpayer’s position under sec_1341 on returns for the taxable years at issue taxpayer sought to apply sec_1341 to environmental remediation costs ie costs that are related to environmental contamination from manufacturing in prior years the costs are currently deductible but would have been included in cogs had they been paid_or_incurred in the years of the manufacturing activity to which the contamination relates because the costs were not paid_or_incurred and were not included in cogs in prior years gross_income for those years as defined in sec_1_61-3 for manufacturing businesses as gross_receipts less cogs was not decreased by the amount of the costs thus taxpayer’s position would suggest that gross_income for the prior years was overstated in the amount of costs that were unpaid and unincurred in those years and the overstatement of gross_income constitutes an item included in gross_income for purposes of sec_1341 discussion for the following reasons we conclude that sec_1341 does not apply with respect to the expenses for environmental remediation costs in this case first sec_1341 provides that the statute does not apply unless an item was included in gross_income for a prior taxable_year or years because it appeared that the taxpayer had an unrestricted right to such item taxpayer’s case involves a purported overstatement in prior years of the amount of gross_income from the sale of inventory caused by a failure to include unpaid unincurred expenses in cogs in other words because cogs was understated gross_income was overstated and an item was included in gross_income we do not view cogs as a factor in determining whether an item was included in gross_income under sec_1341 our view was applied in favor of the taxpayer in revrul_72_28 1972_1_cb_269 revrul_72_28 held that only the gross_receipts component is considered in determining whether an item was included in gross_income under sec_1341 in the tam-111121-00 ruling a public_utility company was subjected to a contingent rate increase on its gas purchases the company passed on the rate increase by charging an equivalent rate increase to customers then reported in gross_receipts the additional_amount collected from customers in the same year the company included in cogs the additional cost of gas paid to suppliers with respect to these transactions the company’s gross_receipts and cogs increased by the same amount leaving gross_income as defined under sec_1_61-3 unaffected in a subsequent year the company received refunds from its suppliers of some of the cost increases paid in the prior year as it was bound to do the company made refunds in an equivalent amount to customers the company included the supplier refunds in gross_income for the year and sought sec_1341 treatment for the refunds to customers the issue in the ruling was whether sec_1341 applied where gross_income was zero in the prior year because gross_receipts and cogs had been increased by the same amount arguably no item had been included in gross_income for purposes of applying sec_1341 the ruling held that sec_1341 was applicable and the fact that the taxpayer had increased cogs in the prior year had no relevancy in determining the application of sec_1341 clarifying the ruling gcm stated that included in gross_income under sec_1341 means included in the computation of gross_income this interpretation allowed for consideration of identifiable items included in gross_receipts which are included in the computation of gross_income under sec_1_61-3 if included in gross_income were not so interpreted the utility company would have been precluded from applying sec_1341 to items received in prior years and restored in later years to the extent cogs was equal to or greater than gross_receipts moreover looking to gross_receipts and ignoring cogs enables us to comply with the requirement of sec_1341 that an item have been included in gross_income under a claim of right if we were instead to use the definition under sec_1_61-3 no items would remain after the calculation of gross_income on this issue gcm stated all that would remain would be a net aggregate amount in no case would it be possible to identify an item_of_gross_income it must necessarily be possible to identify the various component items of gross_income in order for code sec_1341 to have any vitality in the context of sec_6013 the former provision for innocent spouse relief it was held that an overstatement of cogs constitutes an item omitted from gross_income see 76_f3d_568 4th cir lawson v commissioner t c memo labelle v commissioner t c memo but see portillo v commissioner t c memo based on this holding one might conclude for purposes of sec_1341 that an understatement of cogs constitutes an item included in gross_income however the conclusion does not necessarily follow for code sections other than sec_6013 tam-111121-00 in colony inc v commissioner recognized in lawson t c memo which considered gross_income under sec_6013 the supreme court considered whether there was an omission from gross_income when upon the sale of realty a taxpayer included an excessive item of cost in the calculation of profits and therefore understated gross_income 357_us_28 the issue was raised in the context of sec_275 a former provision for a special year period of limitations sec_275 provided that i f a taxpayer omits_from_gross_income an amount properly includible therein the tax may be assessed at any time within years after the return was filed consistent with our view under sec_1341 the court was inclined to conclude based on the language in sec_275 that omits_from_gross_income any amount properly includible therein embraced only the omission of an item from gross_receipts and did not include an understatement of gross_income due to an overstatement of cost even so the court acknowledged that the statutory language was not entirely unambiguous and turned to the legislative_history to arrive at the same conclusion thus under the authority of colony inc each statute must be examined individually to determine which meaning of gross_income was intended as stated in footnote of gcm the term ‘gross income’ must be defined to carry out the purpose of the provision in which it appears the history of a statute may be dispositive where the statutory language is ambiguous although we are inclined to conclude based on the language in sec_1341 that an item included in gross_income embraces only the inclusion of an item in gross_receipts and does not include an overstatement of gross_income due to an understatement of cogs we will consider the history and purpose of the statute as stated above sec_1341 was enacted in response to the supreme court’s decision in united_states v lewis the taxpayer in lewis was disadvantaged by the court’s decision that disallowed the amendment of a prior year’s return to exclude from gross_income an item received with a claim of right in legislative_history congress cited this case as exemplary of the common_law rule under the rule_of the lewis case the taxpayer is entitled to a deduction only in the year of repayment h_rep_no at a294 and s rep no pincite the lewis case involved an identifiable item_of_income as do the many cases that have applied sec_1341 because congress was responding to situations similar to the situation in lewis it is reasonable to conclude that sec_1341 was intended to apply where the items of income are identifiable as opposed to situations where a taxpayer understated cogs the notion that only a payee of funds under a claim of right who subsequently is required to refund the funds to his original payor is eligible for a recovery under sec_1341 is suggested by the choice in legislative_history of the lewis case 330_fsupp_975 n d ind there is no evidence that congress intended item included in gross_income to apply to taxpayers who missed an opportunity in a prior year to account for an expense 647_fsupp_1083 e d cal therefore the history of sec_1341 supports our conclusion that an item included tam-111121-00 in gross_income embraces only the inclusion of an identifiable item in gross_receipts and does not include an overstatement of gross_income due to an understatement of cogs the second reason we do not believe sec_1341 applies with respect to taxpayer’s environmental remediation costs is that the basis for the current deduction of the costs is not that an item included in gross_income in a prior year was restored sec_1341 provides that the statute applies if a deduction is allowable for the taxable_year because it was established after the close of the taxable_year in which an item was included in gross_income that the taxpayer did not have an unrestricted right to such item or to a portion of such item sec_1_1341-1 clarifies that a deduction must be allowable because an item received and included in gross_income in a prior year has been restored to another t he legislative_history is replete with references to repayment restoration and restitution and the title to sec_1341 computation of tax where taxpayer restores substantial amount held under claim of right indicates that a taxpayer must restore funds to qualify for treatment under the statute chernin f 3d pincite the eighth circuit in chernin sustained the view that restoration means to restore an item to the original payor taxpayer’s payment of environmental remediation costs will not restore to an original payor an item previously included in gross_income in order to remediate environmental contamination taxpayer will likely make payments to third parties who will physically clean up the contamination a payment to a third party is not a restoration to an original payor of an item previously included in gross_income cf maier brewing co tcmemo_1987_385 aff'd 916_f2d_716 taxpayer not entitled to apply sec_1341 because payment of interest and rent expense did not restore an item previously included in gross_income because killeen v united_states ustc us district_court s d cal has on occasion been incorrectly cited as an authority for the proposition that a restoration can be made to a party other than the original payor we mention the case here in killeen an agreement between a manufacturer and a designer provided for the division of profits realized from the sale of inventory in a subsequent year the designer obtained a judgment that the manufacturer had wrongfully withheld a portion of the profits the manufacturer satisfied the judgment through a payment to the designer and the manufacturer applied sec_1341 to the payment in the year the total profits were received the manufacturer included in gross_income not only his share of the profits but also the share that should have been paid to the designer as to the manufacturer the share of profits belonging to the designer was considered income held in contravention of a profit sharing_agreement rather than tam-111121-00 profits from the sale of inventory in the year the designer’s share was withheld it was as if the manufacturer had taken the designer’s share from him thus it is appropriate to view the manufacturer’s subsequent payment to the designer as a restoration of funds to the payor and killeen does not support the proposition that under sec_1341 a restoration can be made to a party other than the payor even if we were to accept the view that the requirements of sec_1341 and are satisfied taxpayer would be precluded from obtaining the benefits of the statute an exception in the statute referred to as the inventory exception and found in sec_1341 provides that the statute does not apply to any deduction allowable with respect to an item which was included in gross_income by reason of the sale_or_other_disposition of stock_in_trade of the taxpayer or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business taxpayer’s case is premised on the view that gross_income from the sale of inventory was overstated in prior years because unpaid unincurred expenses were not included in cogs taxpayer would conclude that the overstatement of gross_income from the sale of inventory is an item included in gross_income and that the payment of environmental remediation costs is a restoration of overstated gross_income from the sale of inventory this position therefore involves the restoration of inventory receipts and the taxpayer is precluded from obtaining the benefits of sec_1341 because as provided under sec_1341 the statute does not apply in cases where inventory receipts are restored it has previously been suggested that the inventory exception applies only to matters involving sales returns and allowances the argument is not supported by the language of the statute the first sentence of sec_1341 provides that sec_1341 does not apply where a deduction is allowable with respect to an item that was included in gross_income by reason of the sale_or_other_disposition of inventory however the second sentence in sec_1341 provides that this paragraph shall not apply if the deduction arises out of refunds or repayments with respect to rates made by a regulated_public_utility if such refunds are required to be made by the government refunds with respect to public_utility rates do not involve sales returns or allowances in addition sec_1341 previously contained an exception to the inventory exception for refunds made pursuant to price redetermination provisions in subcontracts see 43_tc_182 aff’d 351_f2d_460 1st cir refunds due to price redeterminations do not for the same reason killeen does not support the proposition that the inventory exception discussed below applies only to sales returns and allowances although the court declined to apply the inventory exception application of the exception would not have been warranted the manufacturer in killeen was entitled to the benefits of sec_1341 because the item restored was not profits from the sale of inventory but rather income held in contravention of a profit sharing_agreement tam-111121-00 involve sales returns and allowances therefore it cannot be said that the inventory exception applies only to sales returns and allowances because if it were so the current and former exceptions to the inventory exception would have been unnecessary in conclusion no court has addressed the issues in this tam with respect to environmental remediation costs or in other factual contexts the issues were briefed in elbo coals inc v commissioner t c memo but the court did not address them instead the court held for other reasons that the taxpayer was not entitled to apply sec_1341 the fact that the court did not address the issues that were briefed particularly the significant issue of whether gross_receipts or gross_income as defined under sec_1_61-3 is relevant under sec_1341 does not imply disagreement with the service on these issues if the taxpayer had prevailed in the case a stronger argument could be made that the court’s failure to address these issues implied disagreement with the service on all issues in the case caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
